Citation Nr: 1420268	
Decision Date: 05/06/14    Archive Date: 05/16/14

DOCKET NO.  12-26 394	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for chondromalacia patella, right knee, based on limitation of flexion.

2.  Entitlement to a compensable evaluation for chondromalacia patella, right knee, based on instability.

3.  Entitlement to an evaluation in excess of 10 percent for chondromalacia patella, right knee, based on instability.

4.  Entitlement to service connection for a low back disability, to include as secondary to chondromalacia patella, right knee.

5.  Entitlement to service connection for a right arm nerve disability, to include as secondary to chondromalacia patella, right knee.

6.  Entitlement to service connection for a left knee disability, to include as secondary to chondromalacia patella, right knee.

7.  Entitlement to service connection for a left hip disability, to include as secondary to chondromalacia patella, right knee.

8.  Entitlement to service connection for a right hip disability, to include as secondary to chondromalacia patella, right knee.

9.  Entitlement to service connection for a left ankle disability, to include as secondary to chondromalacia patella, right knee.

10.  Entitlement to service connection for a right ankle disability, to include as secondary to chondromalacia patella, right knee.

11.  Entitlement to service connection for a left foot disability, to include as secondary to chondromalacia patella, right knee.

12.  Entitlement to service connection for a right foot disability, to include as secondary to chondromalacia patella, right knee.

13.  Entitlement to service connection for arthritis, back, to include as secondary to chondromalacia patella, right knee.

14.  Entitlement to service connection for arthritis, left knee, to include as secondary to chondromalacia patella, right knee.

15.  Entitlement to service connection for arthritis, right knee, to include as secondary to chondromalacia patella, right knee.

16.  Entitlement to service connection for arthritis, left hand, to include as secondary to chondromalacia patella, right knee.

17.  Entitlement to service connection for arthritis, right hand, to include as secondary to chondromalacia patella, right knee.

18.  Entitlement to a total disability rating based on individual unemployability due to service connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Andrew Fain, Agent


ATTORNEY FOR THE BOARD

Scott Shoreman, Counsel


INTRODUCTION

The Veteran had active duty for training (ACDUTRA) from June 1, 1988 to July 22, 1988 and from June 6, 1989 to July 28, 1989.  He had additional service with the Army National Guard.

This matter comes before the Board of Veterans' Appeals (Board) from an August 2011 rating decision of the above Department of Veterans Affairs (VA) Regional Office (RO).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of entitlement to an evaluation in excess of 10 percent for chondromalacia patella, right knee, based on limitation of motion as well as instability, and to service connection for a low back disability, left knee disability, left hip disability, right hip disability, left ankle disability, right ankle disability, left foot disability, right foot disability, arthritis of the back, arthritis of the left knee, arthritis of the right knee, arthritis of the left hand, and arthritis of the right hand, all to include as secondary to chondromalacia patella, right knee, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's chondromalacia patella, right knee, is characterized by at least slight instability.

2.  The evidence does not reflect a current a right arm nerve disability.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation of 10 percent for right knee chondromalacia based on recurrent subluxation or lateral instability have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.14, 4.71a, Diagnostic Codes 5257 (2013).

2.  The criteria for service connection for a right arm nerve disability have not been met.  38 U.S.C.A. §§ 1131, 1154(a), 5103, 5107 (West 2002); 38 C.F.R §§ 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013). 

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328   (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  Here, the VCAA duty to notify was satisfied by way of letters sent to the Veteran in April 2011 and June 2011 that fully addressed all notice elements and were sent prior to the initial RO decision in this matter.  The letters informed him of what evidence was required to substantiate the claims and of his and VA's respective duties for obtaining evidence.  The Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content, as to all claims.  With respect to the Dingess requirements, in the May 2011 and June 2011 letters, the RO provided the Veteran with notice of what type of information and evidence was needed to establish disability ratings, as well as notice of the type of evidence necessary to establish an effective date.  

VA also has a duty to assist a Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains service treatment records, VA treatment records, and private treatment records.  The Veteran had a VA examination in June 2011 for his right arm.  The findings are adequate for the purposes of deciding the claim on appeal.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  As such, the Board finds that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claims and no further assistance to develop evidence is required.

II.  Increased Evaluations

The present decision grants a separate 10 percent evaluation for chondromalacia patella, right knee, based on instability.  Entitlement to an evaluation in excess of 10 percent based on instability or based on other diagnostic codes related to the knee, including due to flexion, are subject to the remand portion of the present decision.

Disability ratings are based upon VA's Schedule for Rating Disabilities as set forth in 38 C.F.R. Part 4 (2013).  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity in civil occupations.  38 U.S.C.A. § 1155 (2002).  The disability must be viewed in relation to its history.  38 C.F.R. § 4.1 (2013).  A higher evaluation shall be assigned where the disability picture more nearly approximates the criteria for the next higher evaluation.  38 C.F.R. § 4.7 (2013). 

Diagnostic Code 5257 provides ratings for other impairment of the knee that includes recurrent subluxation or lateral instability.  Slight recurrent subluxation or lateral instability of the knee is rated 10 percent disabling; moderate recurrent subluxation or lateral instability of the knee is rated 20 percent disabling; and severe recurrent subluxation or lateral instability of the knee is rated 30 percent disabling.  38 C.F.R. § 4.71a.  

The Veteran had a VA examination in July 2011.  He reported giving way and instability of the right knee.  While there was no instability on examination, giving the benefit of the doubt to the Veteran, the Board finds that the right knee has slight current subluxation or lateral instability.  Therefore, the Veteran qualifies for a 10 percent evaluation under Diagnostic Code 5257.  See 38 C.F.R. § 4.71a.

III.  Service Connection

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

The service treatment records do not show any complaints, diagnosis or treatment related to a right arm nerve condition.  A March 2011 letter from a private physician states that the Veteran reported increasing pain in his right arm.  No diagnosis was made regarding the right arm.  The Veteran had a VA examination in June 2011 at which he complained of numbness and paresthesia due to the use of a cane in his right hand.  The examiner opined that there was no right arm nerve condition.  The rationale was the September 2010 findings from a neurologist that there was no electrophysiologic evidence of entrapment neuropathy, distal polyneuropathy or plexopathy.  The study was completely normal.  At August 2011 VA treatment the Veteran complained of paresthesias in his right elbow, and it was noted that past EMGs and nerve conduction velocity studies had not resulted in a diagnosis.  The Veteran complained of tremors in his right arm at August 2012 VA treatment, and no diagnosis was made.

To the extent that the Veteran complains of any right arm pain and paresthesias, a symptom alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability.  Without a pathology to which the symptomatology, there is no basis to find a hip disorder for which service connection may be granted.  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), appeal dismissed in part, and vacated and remanded in part sub nom. Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001) (pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted).

The weight of the evidence demonstrates that the Veteran does not currently have a diagnosed a right arm nerve disability.  The Court has indicated that, in the absence of proof of a present disability, there can be no valid claim for service connection.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  There is also no basis on which to find that this disability has been present at any point during the claim or appeal period.  See McClain v. Nicholson, 21 Vet. App. 319 (2007).  While the Veteran is competent to report symptoms, the treatment records do not indicate symptomatology related to this disability.  See Layno v. Brown, 6 Vet. App. at 470.  

Since an element for establishing service connection on a direct basis is the Veteran being diagnosed with the claimed disease or injury at any time during the pendency of his appeal and this claimant does not have such diagnoses, the Board finds that entitlement to service connection for a right arm nerve disability must be denied.  38 C.F.R. §§ 3.303.


ORDER

Subject to the law and regulations governing payment of monetary benefits, an evaluation of 10 percent for chondromalacia patella, right knee, based on instability, is granted.

Service connection for a right arm nerve disability is denied.


REMAND

The Veteran was sent notice pursuant to the VCAA in April 2011 and June 2011.  However, the notice did not include the issues of entitlement to an increased evaluation for chondromalacia patella, right knee or to service connection for arthritis of the hands.  The Veteran must be sent notice pursuant to the VCAA before these issues can be decided on the merits.  See Overton v. Nicholson, 20 Vet. App. 427, 443 (2006).

In June 2011 the Veteran had a VA examination.  The examiner opined that the left knee strain, bilateral ankle strain, bilateral hip strain, and mild degenerative disc disease of the lumbar spine were less likely as not caused by or a result of a service-connected disability.  The examiner did not provide an opinion as to whether these disabilities were aggravated by a service connected disability.  In El-Amin v. Shinseki, 26 Vet. App. 136 (2013), a decision issued by the United States Court of Appeals for Veterans Claims (Court), the Court vacated a decision of the Board where a VA examiner did not specifically opine as to whether a disability was aggravated by a service-connected disability.  Here, because there is no medical opinion addressing the secondary aspect of the these issues based on aggravation, the Board finds that soliciting such an opinion is necessary to adjudicate this appeal. 

The Veteran is seeking service connection for arthritis of the right knee.  At the July 2011 VA examination the Veteran was diagnosed with degenerative joint disease of the right knee.  However, no opinion was provided regarding whether this is a separate disability from the chondromalacia patella, residuals, right knee and if so whether it is at least as likely as not related to service on a direct basis or as secondary to the service-connected chondromalacia patella, residuals, right knee.  Thus, an opinion must be obtained before the claim can be decided on the merits.

As noted above, the Board is remanding claims of ratings in excess of 10 percent for right knee instability and limitation of motion of the right knee.  The assignment of a disability ratings for the Veteran's right knee disability and the outstanding claims for service connection may impact whether the Veteran satisfies the schedular requirements for a TDIU rating, as set forth in 38 C.F.R. § 4.16(a).  As such, the claims are inextricably intertwined and must be considered together, and a decision by the Board on the Veteran's TDIU claim would, at this point, be premature.  See Henderson v. West, 12 Vet. App. 11, 20 (1998). 

VA treatment records to September 2012 have been associated with the claims file.  Therefore, the RO should obtain all relevant VA treatment records dated from September 2012 to the present before the remaining issues are decided on the merits.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Request that the Veteran provide sufficient information, and, if necessary, authorization, to obtain any additional evidence, not already of record, which pertains to the claims for increased evaluations for chondromalacia patella, right knee, service connection for a low back disability, left knee disability, left hip disability, right hip disability, left ankle disability, right ankle disability, left foot disability, right foot disability, arthritis of the back, arthritis of the left knee, arthritis of the right knee, arthritis of the left hand, and arthritis of the right hand, and entitlement to a TDIU.

2.  Notify the Veteran that he may submit lay statements from himself and from individuals who have first-hand knowledge, and/or were contemporaneously informed his in-service and post-service symptomatology related to the claimed disabilities.  He should be provided an appropriate amount of time to submit this lay evidence.

3.  Obtain VA treatment records from September 2012 to the present.

4.  Issue a notice letter that complies with the requirements of 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2013) that includes an explanation as to the information or evidence needed to establish claims for increased evaluations for chondromalacia patella, right knee, based on limitation of flexion and instability and service connection for arthritis of the hands.

5.  Afford the Veteran an appropriate VA examination.  The Veteran's claims folder should be made available and all appropriate tests should  be performed.  The reviewer should provide an opinion as to whether it is at least as likely as not that the Veteran's low back disability, left knee disability, left hip disability, right hip disability, left ankle disability, right ankle disability, left foot disability, right foot disability, arthritis of the back, and arthritis of the left knee, were aggravated by his service-connected chondromalacia patella, right knee.  Aggravation is defined for these purposes as a worsening of the underlying condition versus a temporary flare-up of symptoms.    

The reviewer should provide a detailed rationale for any opinion expressed.  If an opinion cannot be rendered without resorting to speculation, the reviewer should state why that is so, to include a recitation of any missing facts necessary to render a non-speculative opinion.

6.  Afford the Veteran an appropriate VA examination.  The Veteran's claims folder should be made available and all appropriate tests should be conducted.  The reviewer must opine as to whether it is at least as likely as not that the Veteran has arthritis of the right knee that is related to service or had its onset within one year of discharge from active duty..

The reviewer is also asked to provide an opinion as to whether it is at least as likely as not that the Veteran has arthritis of the right knee that was caused or aggravated by the service connected chondromalacia patella, right knee.

The reviewer should provide a detailed rationale for any opinion expressed.  If an opinion cannot be rendered without resorting to speculation, the reviewer should state why that is so, to include a recitation of any missing facts necessary to render a non-speculative opinion.

7.  Readjudicate the claims on appeal.  If the benefits sought on appeal are not granted in full, issue the Veteran and his representative a supplemental statement of the case and provide the Veteran an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


